BENSON, J. —
1. The record in this case is neither pleasant nor wholesome literature. An extended discussion of its details here would be to perpetuate in print a history which would discredit both parties and cloud the unfortunate issue of an unhappy union. It is enough to say that we have examined the evidence with painstaking care, and are thoroughly convinced that the mother is a fit and proper person to have the custody of her daughter, and that she will thereby receive better care and culture than she would otherwise obtain., We are also of the opinion that the trial court should have made provision for the support and maintenance of the . children. Taking into consideration the abundant financial ability of the father, we consider a cash payment of $6,000 a modest requirement for that purpose.
The defendant urges that this court is without jurisdiction to so modify the decree, but that question has 'been definitely determined by this court against defendant’s contention, in McFarlane v. McFarlane, 43 Or. 477 (73 Pac. 203, 75 Pac. 139), and Gibbons v. Gibbons, 75 Or. 500 (147 Pac. 530).
A decree will be entered modifying the original decree as indicated herein, and directing the Circuit Court to appoint a suitable trustee for the proper expenditure of the money herein allowed for the nurture and education of the children.
■Modified. Rehearing 'Denied.
McBride, C. J., Bean and Johns, JJ., concur.